 Case 2:20-cv-00101-LEW Document 4 Filed 04/17/20 Page 1 of 2                    PageID #: 64



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

                                                     )
WILMINGTON SAVINGS FUND SOCIETY,                     )
FSB, d/b/a CHRISTIANA TRUST, TRUSTEE                 )
for CARLSBAD FUNDING MORTGAGE                        )
TRUST,                                               )
                                                     )        Case No. 2:20-cv-00101-LEW
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
KAREN M. BROUSSEAU, in her capacity as               )
Personal Representative of the ESTATE OF             )
SUSANNE B. BROUSSEAU,                                )
                                                     )
        Defendant,                                   )
                                                     )
FEDERAL DEPOSIT INSURANCE                            )
CORPORATION, as receiver for FIRST                   )
NATIONAL BANK OF ARIZONA,                            )
                                                     )
        Party-in-Interest.                           )
                                                     )

              PLAINTIFF’S CORPORATE DISCLOSURE (D. Me. Local R. 7.1)

         Plaintiff Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, Trustee for

Carlsbad Funding Mortgage Trust (“Wilmington Savings”), by and through undersigned counsel,

pursuant to D. Me. Local R. 7.1, submits this Notice of Interested Parties.

         Wilmington Savings states that WSFS Financial Corporation owns ten percent (10%) or

more of Wilmington Savings.

Dated: April 17, 2020                            Respectfully submitted,

                                                  /s/ Adam J. Shub
                                                  Adam J. Shub, Esq. Bar No. 4708
                                                  Attorney for Plaintiff
                                                  Wilmington Savings Fund Society, FSB, d/b/a
                                                  Christiana Trust, Trustee for Carlsbad
                                                  Funding Mortgage Trust



15357320.1
 Case 2:20-cv-00101-LEW Document 4 Filed 04/17/20 Page 2 of 2   PageID #: 65




PRETI FLAHERTY, LLP
One City Center
P.O. Box 9546
Portland, ME 04112-9546
(207) 791-3000
ashub@preti.com




                                     2
15357320.1
